— In a proceeding to discipline respondent, an attorney and counselor at law, for professional misconduct, the petitioner moves to refer the matter to a referee and for appointment of an attorney to take custody of respondent’s files. Motion granted. The issues raised by the petition and the answer are referred to Herman Schwartz, Esq., 16 Court Street, Brooklyn, N. Y. 11241 (Room 3201), as special referee, to hear and to report, with his findings upon each of the issues. The hearing is to be expedited. Martin Siegelbaum, Esq., 26 Court Street, Brooklyn, N. Y. 11242, is appointed to take custody of the files of respondent, to inventory and review same and to take such action as is warranted to protect the interests of respondent’s clients. Respondent’s suspension from the practice of law, as directed in the order to show cause, dated March 31, 1982, continued until further order of this court. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.